DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 9/18/2020 and 11/26/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 9, recites “the isolated object,, entering step S4;” but should recite --the isolated object, entering step S4;--
Claim 1, line 14, recites “along-edge path of walking along an edge” but should recite --along-edge path walking along an edge--
Claim 1, line 14, recites “the first local map and second local map” but should recite --the first local map and the second local map--
Claim 2, line 9, recites “determined In step S11” but should recite --determined in step S11--. Claim 2, line 12, is objected to for similar reasoning.
Claim 2, line 11, recites “determined In step S12,,” but should recite --determined in step S12,--. Claim 2, line 13 is objected to for similar reasoning.
Claim 3, line 4, recites “not In step S2” but should recite --not in step S2--
Claim 3, line 13, recites “described In step S21” but should recite –described in step S21--
Claim 4, line 11, recites “reaches 90” but should recite --reaches 90°--. Claim 5, line 11, 22, and 34, are objected to for similar reasoning.
Claim 6, line 6, recites “450° ,and before” but should recite --450°, and before--
Claim 7, line 43, recites “ratio value,,” but should recite --ratio value,--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that this application appears to be a translation from a foreign application, and as such includes multiple issues of indefiniteness under 35 U.S.C. 112(b).  While the Examiner has attempted to point out each of these issues in the rejection below, this list is not exhaustive.  As such, applicant is advised to proofread the claims to ensure the claims comport with U.S. practice (specifically under 35 U.S.C. 112(b)).
Claim 1, line 11, recites the limitation “determining that the obstacle is the isolated object”. It is unclear to the Examiner if “determining that the obstacle is the isolated object” is being performed a second time in Step S4 or not. Step S2 recites “when the path meets the condition of determining that the obstacle is the isolated object, entering step S4”, therefore, it would seem that upon entering step S4, the obstacle would have to be determined as the isolated object. However, then step S4 recites determining that the obstacle is the isolated object. Thus, it is unclear if this is happening a second time or not. For purposes of examination, the Examiner interprets this to only be happening one time. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 11-12, recites the limitation “determining that the obstacle is the isolated object, recording an along-edge path of walking along an edge of the isolated object, judging whether the presently recorded along-edge path is similar to an along-edge path that is stored before or not”. It is unclear to the Examiner if this is the same “a path along the edge” recited in claim 1, lines 4-5, or if this is a different or new path being introduced. For purposes of examination, the Examiner interprets this to be the same path travelled by the robot. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 11-12, recites the limitation “determining that the obstacle is the isolated object, recording an along-edge path of walking along an edge of the isolated object, judging whether the presently recorded along-edge path is similar to an along-edge path that is stored before or not”. It is unclear to the Examiner if this is the same “edge of the obstacle” recited in claim 1, lines 4, or if this is a different or new path being introduced. In other words, when arriving at step S4 the obstacle edge that was being travelled on is the obstacle that is determined to be the isolated object, which would imply that it is the same edge being travelled, therefore, it is unclear if this is a new edge being travelled or introduced. For purposes of examination, the Examiner interprets this to be the same path travelled by the robot. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 18-19, recites the limitation “when the presently recorded along-edge path is not similar to an along-edge path that is stored before”. It is unclear to the Examiner if the recited “an along-edge path that is stored before” is the same as the previously recited an along-edge path that is stored before recited in claim 1, line 15, or if this is new or different an along-edge path that is stored before being introduced. For purposes of examination, the Examiner interprets this as the same along-edge path that is stored before. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 20-22, recite the limitation “Step S5: determining the recorded along-edge path walking along the edge of the isolated object as a stored along-edge path, and re-executing step S3”. Under a broadest reasonable interpretation, re-executing step S3 implies that step S3 has already been executed. However, up to this point in step S5, S3 has not been executed if the obstacle was identified as the isolated object and the presently recorded along-edge path is similar to the along-edge path that is stored before. Therefore, it is unclear to the Examiner how the step S3 is being re-executed if step S3 has not been executed previously. For purposes of examination, the Examiner interprets as executed. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 23-24, recite the limitation “Step S6: determining the along-edge path that is stored before and similar to the presently recorded along-edge path as a reference positioning path”. Step S4 recites “when the presently recorded along-edge path is not similar to an along-edge path that is stored before, entering step S6”. This is unclear to the Examiner because step S4 recites entering step S6 when the presently recorded along-edge path is not similar to an along-edge path that is stored before (i.e. no similar path previously stored), and then step S6 recites determining the along-edge path that is stored before and similar to the presently recorded along-edge path as a reference positioning path (i.e. determine a similar path previously stored as a reference path), however, it was already determined in step S4 that there is not a similar along-edge path that is stored. In other words, it is determining a similar path that is stored before which does not exist as a reference path, which renders the claim indefinite. For purposes of examination, step S4 is determining if there is an identical path already stored or recorded and step S6 is determining if there is a similar (i.e. not identical) already recorded and stored. For purposes of examination, the Examiner interprets as executed. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 27-28, recite the limitation “overlapping the first local map and second local map with the same shape and size”. It is unclear to the Examiner what “the same shape and size” the applicant is referring to as the recited “same shape and size” lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to mean a same shape and size. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 27-28, recite the limitation “overlapping the first local map and second local map with the same shape and size”. It is unclear to the Examiner what “overlapping” the first local map and the second local map actually means. Under a broadest reasonable interpretation, this could mean, for example, a comparison of the along-edge paths based on the maps or this could also be the combining of maps to enhance positioning or map accuracy. For purposes of examination, the Examiner interprets this to mean the combining of maps to enhance accuracy and positioning. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 28-32, recite the limitations “determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path”. It is unclear to the Examiner how “one grid cell corresponding to a part” is related to or being used for overlapping of the reference positioning path. In other words, it is unclear what overlapping the second local map with one grid cell corresponding to a part is doing. Further, it is first unclear what this is a “part”. Under a broadest reasonable interpretation, this could be a part of the map or a part of the reference positioning path. For purposes of examination, the Examiner interprets to be part of the map and the part of the map containing the path is being compared to the other map for accuracy of positioning. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, lines 28-32, recite the limitations “determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path”. It is unclear to the Examiner how a “grid coordinate” can be and/or is detected. For purposes of examination, the Examiner interprets the coordinate to be the robots detected location on the map. The Examiner notes that claims 2-13 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 10, recites the limitation “when the grid coordinate determined In step S11 is not the same as or adjacent to a grid coordinate corresponding to the along-edge path determined In step S12”. It is unclear to the Examiner if this is the same “a grid coordinate corresponding to the along-edge path” recited in claim 2, line 8, or if this is a new or different grid coordinate being introduced. For purposes of examination, the Examiner interprets this as the same grid coordinate. The Examiner notes that claims 3-6 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 2, lines 12-13, recite the limitation “when the grid coordinate determined In step S11 is not the same as or adjacent to a grid coordinate corresponding to the along-edge path determined In step S12”. It is unclear to the Examiner if this is the same “a grid coordinate corresponding to the along-edge path” recited in claim 2, line 8, or if this is a new or different grid coordinate being introduced. For purposes of examination, the Examiner interprets this as the same grid coordinate. The Examiner notes that claims 3-6 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 18, recites the limitation “wherein the adjacent mentioned in step S13 refers to that grid cells corresponding to the two grid coordinates have a common edge or an angular point”. It is unclear to the Examiner what “the adjacent” is referring to as the recited the adjacent lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to be the grid coordinate adjacent to the grid coordinate corresponding to the along-edge path. The Examiner notes that claims 3-6 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 18, recites the limitation “wherein the adjacent mentioned in step S13 refers to that grid cells corresponding to the two grid coordinates have a common edge or an angular point”. It is unclear to the Examiner what is being claimed in this limitation. For purposes of examination, the Examiner interprets this to mean when two grid cells corresponding to two grid coordinates have a common edge or angular point, they are considered adjacent. The Examiner notes that claims 3-6 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 9, line 5, recites the limitation “Step S61: judging whether there are M tandem grid cells in the positioning cell or not”. It is unclear to the Examiner what “tandem grid cells” are, as there is no support that defines what tandem grid cells are or how they are determined. For purposes of examination, the Examiner interprets this to means grid cells next to each other on the grid. The Examiner notes that claim 10 is dependent upon claim 9, and thus is rejected as being dependent upon a rejected claim.
Claim 10, line 5, recites the limitation “when there is only one group of M tandem grid cells, directly walking to any grid cell in the M tandem grid cell and entering step S63”. It is unclear to the Examiner if this is the same “one group of M tandem grid cells” as the previously recited “one group of M tandem grid cells” in claim 10, line 4, or if this is a new or different group of tandem grid cells. For purposes of examination, the examiner interprets this to be the same group of M tandem grid cells.
Claim 10, line 7, recites the limitation “when there are more than one group of M tandem grid cells, entering step S622”. It is unclear to the Examiner if this is the same “one group of M tandem grid cells” as the previously recited “one group of M tandem grid cells” in claim 10, line 4, or if this is a new or different group of tandem grid cells. For purposes of examination, the examiner interprets this to be the same group of M tandem grid cells.
Claim 12, lines 3-4, recite the limitation “Step S71: determining that the coordinate value presently detected when the robot is at a center point of the positioning cell in step S6 is (x1, y1)”. It is unclear to the Examiner what “the coordinate value” is referring to, as the recited coordinate value lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to be a coordinate value.
Claim 13, line 5, recites the limitation “Step S61: judging whether there are M tandem grid cells in the positioning cell or not”. It is unclear to the Examiner what “tandem grid cells” are, as there is no support that defines what tandem grid cells are or how they are determined. For purposes of examination, the Examiner interprets this to means grid cells next to each other on the grid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 20180217611 A1) in view of Yun et al. (US. Pub. No. 20180039275 A1) in further view of Wolowelsky et al. (US. Pub. No. 20160129593 A1) in further view of Fong et al. (US. Pub. No. 20170052033 A1).
Regarding claim 1, Kim teaches a method for repositioning a robot, comprising the following steps: Step S1: detecting, by the robot, an obstacle (see at least ¶[0009], [0157], [0159]-[0160], [0198]-[0203], and [0205]-[0211]), and entering step S2; Step S2: walking along an edge of the obstacle (see at least ¶[0009]-[0011], [0028]-[0029], [0098], [0160], and [0259]), judging whether a path along the edge of the obstacle meets a condition of determining that the obstacle is an isolated object or not (see at least ¶[0509], [0533], [0535]-[0536], [0558], and [0568]) regarding an isolated obstacle), and when the path meets the condition of determining that the obstacle is the isolated object, entering step S4 (see at least ¶[0509], [0535]-[0536], and [0558] regarding an isolated obstacle that is not adjacent to another obstacle (i.e. condition) or wall surface as well as determining turns around the isolated obstacle); Step S4: determining that the obstacle is the isolated object (see at least ¶[0509], [0533], [0535]-[0536], [0558], and [0568]) regarding an isolated obstacle), recording an along-edge path of walking along an edge of the isolated object (see at least ¶[0017], [0315], [0336], [0345], [0611], and [0628] regarding acquiring images of a surrounding of the cleaning robot. Also, it discusses the cleaning robot moving along the outer edge of the obstacle and being recorded), judging whether the presently recorded along-edge path is similar to an along-edge path that is stored before or not (see at least ¶[0328], [0350]-[0351],  [0380], and [0473] regarding determining whether a driving record is recorded at the current position of the cleaning robot or determining if a position is the same starting position of outer edge travel), when the presently recorded along-edge path is similar to the along-edge path that is stored before, entering step S5 (see Figs. 46-47 and at least ¶[0550]-[0554] regarding deviating from a repeated movement); Step S5: determining the recorded along-edge path walking along the edge of the isolated object as a stored along-edge path, and re-executing step S3 (see Figs. 46-47 and at least ¶[0550]-[0554] regarding deviating from a repeated movement (i.e. path already stored and/or travelled).
Kim fails to teach when the path does not meet the condition of determining that the obstacle is the isolated object, entering step S3; Step S3: adjusting a walking angle of the robot to leave the obstacle and continue walking, and when another obstacle is detected, re-executing step S2 and when the presently recorded along-edge path is not similar to an along-edge path that is stored before, entering step S6; and Step S6: determining the along-edge path that is stored before and similar to the presently recorded along-edge path as a reference positioning path, determining a first local map where the present along-edge path is located and a second local map where the reference positioning path is located, overlapping the first local map and second local map with the same shape and size, determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path. However, Yun discloses a moving robot and method of controlling and teaches when the path does not meet the condition of determining that the obstacle is the isolated object, entering step S3 (see Fig. at least ¶[0133] and [0155] regarding entering obstacle environments having various conditions. Also, see at least ¶[0091]-[0092], [0112], and [0114]-[0115] regarding island-type obstacles), Step S3: adjusting a walking angle of the robot to leave the obstacle and continue walking, and when another obstacle is detected, re-executing step S2 (see Fig. 5A and at least ¶[0087], [0091]-[0093], and [0114] regarding leaving wall following to circulate an identified island type obstacle);
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the cleaning robot and a controlling method thereof of Kim by the system of Yun to include adjusting a walking angle of the robot to leave the obstacle and continue walking, and when another obstacle is detected following a path not meeting a condition as both systems are directed autonomous robot control and one of ordinary skill in the art would have recognized the established function of adjusting a walking angle of the robot to leave the obstacle and continue walking, and when another obstacle is detected following a path not meeting a condition and predictably would have applied it to improve the cleaning robot and a controlling method thereof of Kim.
The combination of Kim and Yun fails to teach when the presently recorded along-edge path is not similar to an along-edge path that is stored before, entering step S6; and Step S6: determining the along-edge path that is stored before and similar to the presently recorded along-edge path as a reference positioning path, determining a first local map where the present along-edge path is located and a second local map where the reference positioning path is located, overlapping the first local map and second local map with the same shape and size, determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path. However, while Wolowelsky does not explicitly teach when the presently recorded along-edge path is not similar to an along-edge path that is stored before, entering step S6; and Step S6: determining the along-edge path that is stored before and similar to the presently recorded along-edge path as a reference positioning path, Wolowelsky does teach a robot moving along a reference trail which is based on stored boundary information and/or stored reference trail information (see at least the abstract and ¶[0013], [0015]-[0016], [0018], and [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning robot and a controlling method thereof of Kim as modified by Yun to provide moving along a reference trail which is based on stored boundary information and/or stored reference trail information, as taught by Wolowelsky, to improve position/location accuracy using stored reference trail information (Wolowelsky at ¶[0231]).
The combination of Kim, Yun, and Wolowelsky fails to teach determining a first local map where the present along-edge path is located and a second local map where the reference positioning path is located, overlapping the first local map and second local map with the same shape and size, determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path. However, Fong discloses a system and method for robot mapping and teaches determining a first local map where the present along-edge path is located (see at least the abstract and ¶[0028] and [0048] regarding sub-maps (i.e. multiple maps)) and a second local map where the reference positioning path is located (see at least the abstract and ¶[0028] and [0048] regarding sub-maps (i.e. multiple maps) as well as ¶[0040] and [0043]-[0044] regarding reference frames), overlapping the first local map and second local map with the same shape and size (see at least ¶[0040] regarding maps or grids that may overlap), determining at least one grid cell corresponding to a part (see at least ¶[0040] regarding maps or grids that may overlap (i.e. could be one grid cell)), overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path (see at least ¶[0040] regarding overlap in grids and grids that may be combined into a single spatial summary to build a global parameter map used to plan a new path for the robot through the environment.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the cleaning robot and a controlling method thereof of Kim as modified by Yun as modified by Wolowelsky by the system of Fong to include determining a first local map where the present along-edge path is located and a second local map where the reference positioning path is located, overlapping the first local map and second local map with the same shape and size, determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path as all systems are directed autonomous robot or machines and one of ordinary skill in the art would have recognized the established function of determining a first local map where the present along-edge path is located and a second local map where the reference positioning path is located, overlapping the first local map and second local map with the same shape and size, determining at least one grid cell corresponding to a part, overlapping the reference positioning path in the second local map, in the present along-edge path in the first local map as at least one positioning cell, and replacing a grid coordinate presently detected when the robot is in each positioning cell with a grid coordinate of a corresponding grid cell in the reference positioning path and predictably would have applied it to improve the cleaning robot and a controlling method thereof of Kim as modified by Yun as modified by Wolowelsky.

Allowable Subject Matter
Claim 2, 7, 11, and/or 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (CN 104731101 A) is pertinent because it is a cleaning robot for indoor scene map modeling method and robot, the indoor scene map modelling method, comprising the following steps: step S1, the cleaning robot along the boundary in the chamber to obtain the chamber boundary position information; and step S2, cleaning the robot walks randomly to obtain island obstacle information, step S3, establishing an indoor scene map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666